Citation Nr: 0316021	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-04 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1972 to December 
1973 and from November 1981 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 RO decision which granted service 
connection and a 30 percent rating for PTSD.  The veteran 
appealed seeking a higher rating.  

In September 2002, the Board entered a decision granting an 
increased rating, to 50 percent, for PTSD.  However, such 
September 2002 Board decision has been vacated by a later 
Board vacate decision.  The present Board decision replaces 
the September 2002 Board decision.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
various symptoms.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1972 
to December 1973 and in the Air Force from November 1981 to 
December 1992.  

In March 1998, the veteran filed her claim for service 
connection for PTSD

VA outpatient treatment records dated in March 1998 show that 
the veteran sought treatment in a mental health clinic and 
underwent psychological testing and clinical interview.  She 
reported a history of sexual trauma and sexual harassment 
during her active service.  On examination, she was agitated, 
anxious, and tearful.  There was no evidence of a psychosis.  
She reported episodes of serious anxiety characterized by 
increased heart rate, shortness of breath, muscle spasms, 
trembling, and perspiration.  She further reported frequent 
generalized anxiety, sleep disturbance, episodes of crying, 
anxiety around men, anger, avoidance, aversion of sexual 
intimacy, guardedness with hypervigilance, lack of supportive 
relationships with others, avoidance of stimuli associated 
with her trauma, and frequent intrusive memories of her 
trauma.  Results of psychological testing suggested that the 
veteran was experiencing emotional distress but had a strong 
tendency to use denial, repression, and somatization.  She 
was diagnosed with PTSD and panic disorder without 
agoraphobia.  She was given a Global Assessment of 
Functioning (GAF) score of 55.

In April 1998, the veteran was given a VA PTSD examination.  
She was currently employed as a benefits counselor with VA, a 
position which she had held for the previous seven months.  
She had been married and divorced five times, with her most 
recent marriage having ended seven years previously.  She had 
no children.  She had recently started psychotherapy to 
address her traumas and related symptoms.  Subjectively, she 
reported that she did not experience frequent and distressing 
nightmares and disturbed sleep.  She said she had panic 
attacks from one to four times each week.  She said she felt 
safe only at home and did not like to leave.  Sudden noises 
caused intense emotional reaction.  She stated that she had 
little control over her emotions and became upset easily.  
She reported flashbacks of her trauma.  She stated that she 
had difficulty being around certain men and difficulty 
dealing with male supervision.  She said she felt estranged 
from people, and had no friends or social life.  On objective 
examination, she was alert, fully oriented, polite, and 
cooperative.  She was emotionally fragile and cried 
intermittently throughout the interview.  She was 
considerably anxious.  Her memory appeared to be intact 
except for events surrounding her trauma.  Her speech was 
articulate, relevant, and goal directed.  There was no 
evidence of a thought disorder and she denied suicidal and 
homicidal ideation and hallucinations.  Her insight and 
social judgment were good.  The examiner's diagnoses were 
PTSD and panic disorder without agoraphobia.  She was given a 
GAF score of 51.  The examiner noted that her symptomatology 
was typical of an individual who had been assaulted.

VA outpatient treatment records from April 1998 to June 1999 
show treatment for PTSD symptoms.  On many occasions she 
appeared depressed, anxious, and tearful.  She reported panic 
attacks, problems with chronic anger, sleep disturbance, 
nightmares, and an inability to cope.  Her father died in 
April 1998, and much of her treatment at that time focused on 
coping with his death, along with her dissatisfaction with 
her job.  She took various medications during this time 
period.  Assigned GAF scores ranged from 47 in September 1998 
to 70 in June 1999.

In April 2000, the veteran indicated a desire to resume 
regular therapy, and acknowledged chronic anger and 
interpersonal problems.  Progress notes dated from April 2000 
to June 2001 indicate that she was frequently upset and 
distressed and felt overwhelmed in her work situation.  She 
reported continued problems dealing with others.  She denied 
suicidal and homicidal ideation.  Medications were 
prescribed, and she indicated that her medications were 
helpful.  Assessments during this time period included PTSD, 
depressive disorder in remission, and work stress.

In September 2001, the veteran was given another VA PTSD 
examination.  She reported being treated on an outpatient 
basis and was seen every three months for medication 
management.  She had been involved in psychotherapy but found 
it to be too much and quit.  She had been employed at her 
current job (with VA) since September 1997, but complained of 
having difficulty with her job.  She indicated that her 
workload was stressful and that she argued with her co-
workers.  She said that she suffered panic attacks, and 
described an incident in which she had crawled under her desk 
and hid.  On another occasion, she said she had gone into the 
bathroom, locked the door, and lain on the floor.  She 
reported that she wanted to kill one of her supervisors, and 
was later moved off that team.  On her new team, she reported 
that she was calmer and was doing a little better.  Socially, 
she reported that she had been married for the previous two 
years.  She had five prior marriages which had ended in 
divorce, and she said she was trying hard in her current 
marriage.  She reported that she did housework, yardwork, and 
watched TV.  She said that she hated to leave the house, 
although she and her husband visited his friends on occasion 
and went to various shows.  Subjectively, she reported that 
she experienced panic attacks, nightmares, hypervigilance, 
depression, and insomnia.  She indicated that she hated 
people, and had gained 30 pounds in the previous year as a 
result of compulsive eating.  On objective examination, her 
leg was jumping and she was sad and crying.  Her speech was 
low in volume, was slow and staccato, and was often 
interrupted by tears.  Much anger and rage were evident.  She 
was alert and oriented to person, place, time, and events.  
Her attention, concentration, and short-term memory were 
impaired.  Her long-term memory was within normal limits.  
She demonstrated good abstraction skills and her fund of 
knowledge was good.  She reported having experienced both 
visual and auditory hallucinations and said she heard music 
all the time.  She also reported a history of suicidal 
gesture and suicidal ideation with a plan.  She said she felt 
homicidal on occasion.  Her insight and social judgment were 
good.  The examiner's diagnosis was chronic and severe PTSD.  
She was given a GAF score of 52.  The examiner further 
commented that the assigned GAF reflected moderate to serious 
symptoms of PTSD which affected the veteran's psychological 
well-being and her social and occupational functioning.

VA medical records submitted from October 2001 to December 
2002 show complaints of irritability, stress, and panic 
attacks in October 2001.  She reported complaints of stress 
and excessive work in her job in July 2002.  She was 
hospitalized from November 12, 2002 to November 15, 2002, 
following feelings of depression and being overwhelmed.  She 
reported that she was irritable, fatigued, and had difficulty 
sleeping.  She further reported suicidal and homicidal 
ideation.  She was reported as doing better within 24 hours 
of her admission, and as being bright and active and eating 
and sleeping better with 48 hours of her admission.  At 
discharge, she displayed no signs or symptoms of psychotic 
behavior or acute mood symptoms.  She denied suicidal and 
homicidal ideation.  She appeared to have benefited from time 
away from her stressors.  Mental examination at the time of 
her discharge was normal.  She was given discharge diagnoses 
of recurrent major depressive disorder, severe without 
psychotic features, and PTSD with no acute symptoms.  She was 
given a GAF of 35 at admission, and a GAF of 68 at discharge.  
Treatment notes from December 2002 show complaints of 
depression, low energy, difficulty sleeping, and loss of 
interest in pleasurable activities.  She denied suicidal and 
homicidal ideation, and stated that her workload had been 
reduced and this had relieved some of her stress.

Multiple statements by the veteran and her representative, 
dated in late 2002 and early 2003, argue that she meets the 
70 percent rating criteria for PTSD.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate her claim for an increased 
rating for PTSD.  Relevant medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

The Board notes that this is an initial rating claim, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective for the condition in March 1998.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
evidence shows that since the effective date of service 
connection there have been no identifiable periods of time 
during which the veteran's PTSD has been more than or less 
than 70 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

PTSD is rated 30 percent when it results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for PTSD when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 70 percent is warranted when the 
condition results in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
name.  38 C.F.R. § 4.130, Diagnostic Code 9411.
  
With regard to the veteran's occupational status, the 
evidence shows that she has been employed with the VA since 
September 1997.  She is indicated to have had difficulty in 
her employment, both in terms of handling her job duties and 
in getting along with her co-workers.  The evidence shows 
that she has had difficulty with her supervisors and has had 
confrontations with both her supervisors and her co-workers.  
Recent evidence indicates that she is doing better in her 
employment following a transfer to a different team and a 
reduction in her work responsibilities.  Socially, she is 
married to her sixth husband and has indicated that she is 
trying hard to make the marriage work.  She reports that she 
does yardwork and housework.  She has stated that she does 
not like to leave the house, but occasionally she and her 
husband visit his friends and attend shows together.

PTSD symptoms reported by the veteran include panic attacks, 
nightmares, hypervigilance, depression, and insomnia.  At her 
most recent VA examination, her speech was low and slow.  
Anger and rage were evident.  Her attention, concentration, 
and short-term memory were impaired.  She reported having 
experienced visual and auditory hallucinations.  She also 
reported a history of suicidal gesture and suicidal ideation 
with a plan, and said she felt homicidal on occasion.  She 
demonstrated good abstraction skills and her fund of 
knowledge was good.  Her insight and social judgment were 
good.  In November 2002, she was hospitalized with various 
PTSD symptoms, and discharged later following improvement.  
In December 2002, she was once again experiencing PTSD 
symptoms including depression, low energy, difficulty 
sleeping, and loss of interest in pleasurable activities.  

While the veteran has only some of the symptoms listed for a 
rating of 70 percent for PTSD, the Board notes that the 
various psychiatric symptoms listed in the percentage 
categories of the rating schedule are only typical symptoms 
or examples of symptoms found in the level of disability for 
each percentage bracket, and they are not all-inclusive 
symptoms for each percentage bracket.  Mauerhan v. Principi, 
16 Vet.App. 436 (2002).  

VA examination and treatment records since 1998 include GAF 
scores ranging from 35 to 70, with most scores being in the 
low 50's.  This covers a broad range of estimated psychiatric 
impairment as set forth in DSM-IV.  Under DSM-IV, a GAF score 
of 31 to 40 represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  In other words, when 
the veteran is functioning at the low range of her assigned 
GAF scores she is estimated to have serious impairment, and 
when functioning at the high range of her assigned GAF scores 
she is estimated to have mild impairment.  The Board notes 
that GAF scores are considered when determining the 
percentage psychiatric rating to be assigned, but they are 
not determinative of that rating; the rating must be assigned 
based on all the evidence concerning occupational and social 
impairment due to the psychiatric disorder.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95. 

The veteran's most recent VA examiner found moderate to 
serious PTSD symptoms, and assigned a GAF score indicative of 
moderate impairment.  Based on the totality of the evidence, 
and resolving reasonable doubt in the veteran's favor, the 
Board finds that the veteran's overall disability picture 
since the effective date of service connection most closely 
approximates the criteria for a rating of 70 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  The Board finds that 
PTSD is now manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to various 
symptoms.  Consequently, a higher rating of 70 percent for 
PTSD is warranted.  

As noted, the veteran is employed and retains some social 
contacts.  Total occupational and social impairment from PTSD 
symptoms (as required for a 100 percent rating) is not 
demonstrated.


ORDER

A higher rating to 70 percent for PTSD is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

